Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12, 14-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1. the prior art fails to teach or reasonably suggest a dimmer comprising “the control circuit is further provided with a FB pin and a demagnetization detection module, of which the demagnetization detection module is configured to connect with the FB pin and receive the feedback signal obtained from the power converter”, in combination with the other limitations of the claim.

Dependent claims 2-12 are allowed by virtue of its dependency.

Regarding claim 14. the prior art fails to teach or reasonably suggest a dimmer comprising “the control circuit is further provided with a FB pin and a demagnetization detection module, of which the demagnetization detection module is configured to connect with the FB pin and receive the feedback signal obtained from a power converter”, in combination with the other limitations of the claim.

Regarding claim 15. the prior art fails to teach or reasonably suggest a dimmer comprising “the receiving a feedback signal obtained from a power converter and generating a ZCD pulse signal accordingly by a demagnetization detection module, wherein the ZCD pulse signal , indicates one or more moments when the feedback signal decreases to zero”, in combination with the other limitations of the claim.

Dependent claim 16 is allowed by virtue of its dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831